Citation Nr: 0840934	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia, right patella, status post 
meniscectomy with degenerative joint disease.

2. Entitlement to an initial disability rating in excess of 
10 percent for chronic low back pain for the period prior to 
April 11, 2005.

3. Entitlement to an initial disability rating in excess of 
40 percent for chronic low back pain.

4. Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the right middle 
finger with amputation of the tip of the finger.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the veteran's claim of entitlement to service 
connection for a right knee disability, with a disability 
rating of 10 percent, a low back condition, with a disability 
rating of 0 percent, and residuals of an injury to the right 
middle finger, with a disability rating of 0 percent.  In 
August 1982, the veteran filed a Notice of Disagreement with 
respect to these determinations.  However, the RO did not 
furnish the veteran with a Statement of the Case until March 
2002.  The veteran filed a Substantive Appeal in May 2002.  
Thus, the veteran perfected a timely appeal of the July 1982 
determination.

In February 2003, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

These matters were before the Board in December 2003and were 
then remanded for further development.

In a May 2005 rating decision, the RO increased the 
disability rating of the veteran's chronic low back pain from 
10 percent to 40 percent effective April 11, 2005, and 
increased the disability rating of the veteran's right middle 
finger with amputation of the tip of the finger from 
noncompensable to 10 percent, effective October 1, 1981.  
Because these new disability ratings do not represent the 
maximum ratings available for the veteran's disabilities, and 
because the 40 percent rating for chronic low back pain does 
not cover the entire period from the initial grant of service 
connection, the propriety of the initial ratings remains an 
issue for appellate review, and the Board has identified 
these issues as listed on the cover page.  See AB v. Brown, 6 
Vet. App. 35 (1993).

These matters were again before the Board in February 2007, 
and were remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must again be remanded for the following 
reasons.

In its February 2007 remand, the Board explained that the 
record contained evidence relevant to the veteran's claims 
that was dated prior to October 1999, but that in both the 
March 2002 Statement of the Case (SOC) and May 2005 
Supplemental Statement of the Case (SSOC) of the VA agency of 
original jurisdiction (AOJ), the evidence summarized and 
considered by VA dated back no earlier than October 1999.  
The Board ordered the AOJ to furnish the veteran with an SSOC 
that included in its summary of evidence and considered in 
its reasons for determinations all of the relevant evidence 
of record, including evidence in existence prior to October 
1999.  The AOJ provided the veteran an SSOC in June 2008.  
However, the SSOC neither included in its summary of evidence 
nor considered in its reasons for determinations any evidence 
in existence prior to October 1999.  Thus, the instant 
matters must again be remanded for an SSOC that includes in 
its summary of evidence and considers in its reasons for 
determinations all of the relevant evidence of record, 
including evidence in existence prior to October 1999.

In this regard, the AOJ did not provide the veteran with a 
subsequent SOC to the veteran's August 1982 Notice of 
Disagreement until March 2002, and thus the veteran's claim 
remained open and pending from the original claim in December 
1981.  In both the March 2002 SOC and May 2005 SSOC, the 
evidence considered by VA in determining the initial 
disability ratings of the veteran's claims dates back no 
earlier than an October 1999 VA examination.  However, the 
record contains evidence relevant to those claims that is 
dated prior to October 1999.

An SOC from VA must contain a summary of the evidence in the 
case relating to the issue or issues with which the appellant 
or representative has expressed disagreement, as well as the 
reasons for each determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29.  The AOJ 
must furnish an SSOC if a material defect in the SOC is 
discovered.  38 C.F.R. § 19.31(b)(2).

Because VA, in it's March 2002 SOC and May 2005 SSOC, did not 
consider the evidence of record existing prior to October 
1999 in reaching its determinations on each of the issues on 
appeal, it failed both to include an adequate summary of the 
relevant evidence and to provide adequate reasons for each 
determination with respect to which disagreement had been 
expressed by the veteran.  As this is a material defect in 
both the March 2002 SOC and May 2005 SSOC, VA should once 
again furnish the veteran with an SSOC that includes in its 
summary of evidence and considers in its reasons for 
determinations all of the relevant evidence of record, 
including all evidence in existence prior to October 1999.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional 
development deemed appropriate, please 
review the entire evidentiary record and 
furnish the veteran with a Supplemental 
Statement of the Case that includes in its 
summary of evidence and considers in its 
reasons for determinations all of the 
relevant evidence of record, including 
evidence in existence prior to October 
1999.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




